jfourtlj Court of Sppeattf
                                            Antonio, Ctwas

                                          January 22. 2014


                                        No. 04-13-00398-CR


                                           Mario Arteaga.
                                              Appellant


                                                  v.



                                         The Slate of Texas,
                                              Appellee


                                    Trial Court Case No. 12.273CR


                                          ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.S. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on February 19. 2014. to the following panel;
Chief Justice Stone, Justice Angelini. and Justice Chapa.        All parlies will be notified of the
Court's decision in this appeal in accordance with TEX. R. API1. P. 4S.


       Hither party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. Al'l'. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on January 22. 2014.



                                                               Catherine Stone, Chief Justice


       IN WITNESS WHEREOF.              have hereunto set my hand and a/fixed the seal of the said
court on this January 22. 2014.


               of